

CONSULTING AGREEMENT


This Consulting Agreement (the “Agreement”) is entered into and effective this
1st day of February 2010 (the “Effective Date”) by and between Foresight Capital
Corporation, an Arizona corporation (“Consultant”), and BioAuthorize Holdings,
Inc., a Nevada corporation (“Client”).


Recitals


A.  The Consultant is in the business of providing advisory and consulting
services including investor relations, Corporate promotion and on-line
communications, identifying and evaluating business alliances, strategic
options, business combinations and merger and acquisition candidates, providing
advice on financial structure and capitalization, provide introductions to
professional analysts, money managers and capital raising intermediaries, and
providing other value-added services for the benefit of Client.


B. Client is in the business of (i) the development and acquisition of
applications for mobile handheld devices and (ii) the implementation of its
developed technology solution for e-commerce transactions related to the
delivery of voice-enabled payment authorization services to merchants and their
customers in processing payments for purchases made over the Internet (the
“Business”); and


C.  Client desires to engage Consultant, and Consultant desires to be engaged by
Client upon the following terms and conditions.


Agreement


NOW THEREFORE, in consideration of the premises, the mutual promises contained
herein and other good and valuable consideration, the parties agree as follows:


1.
Services.  The Consultant shall provide services as reasonably requested by the
Client as follows:



 
A.
Consultant shall assist and advise Client for the purpose of (i) developing an
investor relations program for Client, (ii) securing sponsorship of at least two
(2) market makers for Client’s shares of common stock which trade on the OTCBB,
(iii) providing advice on financial structure and capitalization, (iv) provide
introductions to professional analysts, money managers and capital raising
intermediaries, and (v) such other services reasonably related to those set
forth above as Client may request.  It is the intent of the parties that
Consultant shall be the lead participant in directing the activities
contemplated by this Section 1A.  Services shall not include any activities that
may be deemed to be the offering, buying, selling or otherwise dealing or
trading in securities issued by another person including Client or the giving of
tax, legal, regulatory or other specialist advice.


 
1

--------------------------------------------------------------------------------

 


 
B.
Consultant shall provide advice and assistance to Client in the preparation of
executive summaries, business plans and models, financial pro formas and
projections, and PowerPoint presentation materials reasonably necessary for
performance of the activities set forth in Section 1A above (collectively
Sections 1A and 1B are the “Services”).



 
C.
Consultant shall not be required to undertake duties not reasonably within the
scope of advisory and consulting services in which it is generally engaged.  In
the performance of its duties, Consultant shall provide Client with the benefits
of its best judgment and efforts.  It is understood and acknowledged by the
parties that the value of the Services is not measurable in a quantitative
manner except as otherwise provided for herein, and Consultant shall be
obligated to render the Services in good faith as shall be determined by
Consultant.



2.
Due Diligence.  Consultant shall conduct a review and evaluation of Client,
including its business, operations, properties, and financial condition, as
reasonably required for performance of the Services (the “Due Diligence”).



3.
Term. Client hereby retains Consultant for a period of approximately (12) months
from the Effective Date until February 1, 2011 (the “Term”), and this Agreement
is renewable thereafter upon the written election of the Client upon terms and
conditions agreed to by the parties.  At the conclusion of this Agreement, or
its termination, all materials, data, documentation and information provided by
the Client to Consultant shall be returned to the Client and Consultant shall
deliver to the Client all completed, uncompleted and partially completed
deliverables that are prepared through performance of the Services. All
compensation due and owing for Services satisfactorily provided and completed
through the date of termination shall be paid to Consultant immediately upon
termination.



4.
Consulting Fee and Expenses.   Client agrees to pay to Consultant a Consulting
Fee payable in shares of the Company’s Common Stock as follows:



A.   Lump Sum Fee. A total of 1,000,000 unregistered and restricted shares of
common stock of Client (the “Shares”) which shall be issued to Consultant
promptly upon the Execution Date and shall be earned at the conclusion of each
period as follows:


(1)           250,000 of the Shares on March 1, 2010;


(2)           68,182 of the Shares on the first day of each month beginning on
April 1, 2010 and ending on February 1, 2011.


The Shares shall be held in escrow by Client and a certificate representing the
corresponding number of the Shares for each period set forth above shall be
released and delivered to Client upon full performance of the Services during
each corresponding period.  Although issued at the Effective Date, the number of
Shares for each corresponding period are only earned upon full performance at
the conclusion of each period noted above and are not substantially vested prior
to that time.   Consultant shall forfeit the number of Shares for each
corresponding period upon failure to make full performance of the Services for
such corresponding period.

 
2

--------------------------------------------------------------------------------

 


B.    Monthly Retainer Amount.  A monthly retainer amount equal to $10,000 due
in arrears at the conclusion of each monthly period beginning March 1, 2010 and
ending February 1, 2011 (each a “Monthly Retainer”).  Notwithstanding the
foregoing provision, Consultant acknowledges that as of the Effective Date,
Client does not have the financial means to pay the Monthly Retainer in cash,
and the parties agree that each unpaid Monthly Retainer shall be deferred and
accrued until such time that Client, in its sole discretion, determines that it
has the financial ability to make such payments.  Such deferral in payment of
the Monthly Retainer shall not be an event of default under this
Agreement.  Each Monthly Retainer shall be earned only upon full performance of
the Services during each corresponding period. At Consultant’s election and in
Consultant’s sole discretion, each Monthly Retainer may be paid in unregistered
and restricted shares of Client’s Common Stock at the rate of one (1) share for
each one (1) dollar of the Monthly Retainer due and owing (e.g. 10,000 shares
per month).


C.    Expenses. Client shall reimburse the Consultant for all out of pocket
expenses reasonably incurred in connection with performance of the Services
described in Paragraph 2 including, but not limited to, professional time,
travel expenses, computer services, research, and printing. Consultant shall
seek pre-approval of all travel and professional expenses that exceed $300 in
the aggregate prior to incurring such expenses.  Consultant shall provide the
Client with a statement of such expenses and shall be reimbursed at Consultant’s
election in unregistered and restricted shares of Client’s Common Stock at the
rate of one (1) share for each one (1) dollar of expense or in cash at the time
that Client, in its sole discretion, determines that it has the financial
ability to make a cash payment for the expenses.  It is estimated that expenses
could be as much as $300.  Expenses are paid in addition to the Consulting Fees
as set forth above. At Client’s election and in Client’s sole discretion, all
Expenses may be paid in shares of Client’s Common Stock.


5.
Investor Representation Letter.  With regard to the Shares to be issued to
Consultant, Consultant agrees to execute the Investor Representation Letter in
form attached hereto as Exhibit A.



6.
Confidentiality and Nondisclosure.  Consultant agrees to use all non-public
information provided to it by or on behalf of the Client hereunder solely for
the purpose of providing the services and deliverables which are the subject of
this letter Agreement and to treat all such information confidentially, provided
that nothing herein shall prevent Consultant from disclosing any such
information with the Client’s prior written consent (i) pursuant to the order of
any court or administrative agency or in any pending legal or administrative
proceeding, (ii) upon the request or demand of any regulatory authority having
jurisdiction over Consultant or any of its affiliates, (iii) to the extent that
such information becomes publicly available other than by reason of disclosure
by Consultant or was or becomes available to Consultant or its affiliates from a
source which is not known by Consultant to be subject to a confidentiality
obligation to the Client, or (iv) to Consultant's affiliates and its and their
respective employees, legal counsel, independent auditors and other experts or
agents who need to know such information in connection with the services and
deliverables under this Agreement. Consultant accepts responsibility for
compliance by the persons referred to in clause (iv) above with the provisions
of this paragraph.


 
3

--------------------------------------------------------------------------------

 


7.
Binding Effect, Assignment.  The terms and provisions of this Agreement shall be
binding upon and inure to the benefit of each of the parties hereto and their
permitted successors and assigns.  Any attempted assignment of this Agreement
shall be void and of no effect unless the written consent of the other party is
obtained prior to such assignment.



8.
Governing Law and Dispute Resolution.  This Agreement shall be interpreted and
construed in accordance with the laws of the State of Arizona.  The parties,
their heirs, agents and any other persons having or claiming to have a legal or
beneficial interest in this Agreement, including court-appointed trustees and
receivers agree to settle by arbitration any controversy between or among them
and/or any of their parents, subsidiaries, affiliates, officers, directors,
employees or agents relating to this Agreement, including any controversy over
the arbitrability of a dispute.



Such arbitration will be conducted by, and according to the rules and
regulations then in effect of, the American Arbitration Association (AAA) in
Phoenix, Arizona.  If arbitration before the AAA is unavailable or impossible
for any reason, then the parties agree to have a court of competent jurisdiction
appoint a single arbitrator to resolve any and all disputes or controversies
between or among them.  Each party shall bear its own initial arbitration costs,
which are determined by the rules and regulations of the arbitration forum.  In
the event of financial hardship, the arbitration forum may waive certain costs
in accordance with such rules.  At the conclusion of the hearing, the
arbitrators will decide to assess the costs of the arbitration among the
parties.


Any award the arbitrator makes shall be final and binding, and judgment on it
may be entered in any court having jurisdiction.  This arbitration provision
shall be enforced and interpreted in accordance with applicable federal laws of
the United States, including the Federal Arbitration Act.  Any costs, fees or
taxes involved in enforcing the award shall be fully assessed against and paid
by the party resisting enforcement of said award.


All notices from one party to the other involving arbitration shall be
considered to have been fully given when so served, mailed by first-class,
certified or registered mail, or otherwise given by other commercially accepted
medium of written notification.

 
4

--------------------------------------------------------------------------------

 


9.
Notice.  Any notice or other communication required or permitted to be given
hereunder shall be deemed given if sent by first class mail, registered or
certified postage prepaid, or delivered in person or by facsimile transmission
(with the mailing of the original thereof within one (1) business day
thereafter), addressed as follows:



Foresight Capital Corporation
 
BioAuthorize Holdings, Inc.
10129 N.119th Street
 
15849 N. 71st Street, Suite 216
Scottsdale, AZ 88289
 
Scottsdale, AZ 85254-2179
Attn:  Michael Wilhelm
 
Attn: Yada Schneider
Facsimile No. 480-922-4781
  
Facsimile No. ______



10.
Modification Waiver.  This Agreement constitutes the entire understanding of the
parties with respect to the subject matter hereof.  This Agreement may only be
modified by a writing signed by both parties.  No waiver of any provision of
this Agreement shall be deemed to constitute a waiver of any other provision
hereof and any such waiver shall not constitute a continuing waiver.



11.
Headings.  Paragraph heading are for convenience of reference only and shall not
be considered part of this Agreement.



12.
Severability.  If any one or more provisions of this Agreement is declared to be
void by a court of competent jurisdiction, the remaining provisions shall remain
in full force and effect.



13.
Attorney’s Fees.  If either party institutes legal proceedings against the other
arising out of this Agreement, the prevailing party shall be entitled to
reasonable attorney’s fees and costs of litigation as fixed by the court or
arbitrator in such action.



14.
Third Parties.  This Agreement is for the exclusive benefit of the parties
hereto and their permitted successors and assigns.  No benefit is intended to be
conferred upon any other person whatsoever.



15.
Facsimile Execution and Counterparts.   For the convenience of the parties, this
Agreement may be executed and delivered by facsimile transmission of the
signature(s) of such party(ies) and shall be binding upon such party by such
facsimile transmission of a manually signed copy of this Agreement to the other
party. This Agreement and any amendments hereto may be executed in any number of
counterparts, all of which together shall constitute a single, original
instrument.



16.
Indemnification.  The Client agrees to indemnify and hold Consultant harmless
from and against any losses, claims, damages, or liabilities (or actions,
including security holder actions, in respect thereof) related to or arising out
of Consultant’s engagement hereunder or Consultant’s role in connection
herewith, and will reimburse Consultant for all reasonable expenses (including
reasonable legal fees) as they are incurred by Consultant in connection with
investigating, preparing for or defending any such action or claim, whether or
not in connection with pending or threatened litigation in which Consultant is a
party.


 
5

--------------------------------------------------------------------------------

 


17.
Matters Relating to Engagement.  The Client acknowledges that Consultant has
been retained solely to provide the Services set forth in this Agreement.  In
rendering such Services, Consultant shall act as an independent contractor, and
any duties of Consultant arising out of its engagement hereunder shall be owed
solely to the Client.  The Client further acknowledges that Consultant may
perform certain of the Services described herein through one or more of its
affiliates with the Client’s prior written consent which shall not be
unreasonably withheld, and such affiliates shall be entitled to the benefits of
this Agreement. Client acknowledges that Consultant is in the business of
providing advisory and consulting services to others.  Nothing in this Agreement
shall be construed to limit or restrict Consultant in conducting such advisory
and consulting services to others.  The Client further acknowledges that
Consultant may exercise powers and otherwise perform its functions in connection
with fiduciary or other relationships it may have with entities that may have
affiliations with Client, subject to its relationships with the Client
hereunder.



18.
Authority to Perform and Authorization.  The Client hereby represents and
warrants (i) that it is duly organized and validly existing under the laws of
the jurisdiction of its creation with full power and authority to conduct
business as it is presently being conducted, and to own or lease, as applicable,
its assets and properties, (ii) that it is duly qualified to do business as a
foreign entity and is in good standing in each jurisdiction where the character
of its properties owned or leased or the nature of its activities make such
qualification necessary, except where the failure to be so qualified or in good
standing would not have a material adverse effect on the Client, and (iii) that
it has full power and authority to enter into this Agreement including the
performance of the obligations hereunder and has taken all action necessary to
carry out the transactions contemplated under this Agreement.



19.
Survival.  The provisions of Sections 4B, 6, 7 and 8 shall survive any
termination of this Agreement.

 
 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
Effective Date.


Consultant:
 
Client:
     
Foresight Capital Corporation,
 
BioAuthorize Holdings, Inc.,
an Arizona corporation
 
a Nevada corporation
         
By:
/s/ Michael Wilhelm
 
By:
/s/ Yada Schneider
 
Michael Wilhelm
   
Yada Schneider
 
President
   
President & CEO
           
[Executed on February 11, 2010]


 
6

--------------------------------------------------------------------------------

 

Exhibit A


Investor Representation Letter


This Investor Representation Letter is dated effective this 1st day of February
2010.  BioAuthorize Holdings, Inc., a Nevada corporation, (the “Company”) has
entered into a Consulting Services Agreement with Foresight Capital, Inc., an
Arizona corporation, dated February 1, 2010 (the “Agreement”) with regard to the
performance of certain consulting services as set forth in the Agreement.  Under
provisions of the Agreement, the Company agrees to compensate Consultant for
performance of the consulting services by issuing shares of the Company’s Common
Stock on the terms and conditions set forth in the Agreement (the “Shares”).
 
As a condition to the Company issuing the Shares to Consultant, Consultant
represents and warrants as follows:


(a) Respecting the Company, its business, plans and financial condition, and any
other matters relating to issuance of the Shares: the Consultant has received
all materials which have been requested by the Consultant including copies of
the most recent report filed by the Company with the Securities and Exchange
Commission on Form 10-K for the year ending December 31, 2009 and on Form 10-Q
for the interim period ending September 30, 2009; has had a reasonable
opportunity to ask questions of the Company and its representatives; and the
Company has answered all inquiries that the Consultant or the Consultant's
representatives have put to it.  The Company undertakes no obligation to update,
review or revise any forward-looking statements to reflect any change in the
Company's expectations or any change in events, conditions, circumstances or
assumptions on which any such statements are based. The Consultant has had
access to all additional information necessary to verify the accuracy of the
information set forth in this Agreement and any other materials furnished
herewith, and has taken all the steps necessary to evaluate the merits and risks
of an investment as proposed hereunder.
(b) The Consultant is an “accredited investor” as defined in Rule 501(a) of
Regulation D promulgated under the Securities Act of 1933 (the “Act”), and
Consultant is experienced in evaluating and investing in newly organized
technology companies such as the Company. The Consultant has such knowledge and
experience in financial and business matters to enable the Consultant to
evaluate the merits and risks of an investment in the Shares, to make an
informed investment decision with respect thereto, and can afford to bear such
risks, including, without limitation, the risks of losing its entire investment
in the Shares.
(c) The Consultant acknowledges, agrees and recognizes that neither the Company
nor any of its affiliates or agents or consultants have made any representation
or warranty concerning the Company's financial results, upon which the
Consultant is relying in accepting the issuance of the Shares.  The Consultant
is subscribing for the Shares based solely upon the Consultant's own independent
analysis of the Company's business and the historical financial information
provided.

 
7

--------------------------------------------------------------------------------

 

(d) The Consultant is aware that the Shares have not been registered under the
Act, that the Shares will be issued on the basis of the statutory exemption
provided by Section 4(2) of the Act or Regulation D promulgated thereunder, or
both, relating to transactions by an issuer not involving any public offering
and under similar exemptions under certain state securities laws, that this
transaction has not been reviewed by, passed on or submitted to any Federal or
state agency or self-regulatory organization where an exemption is being relied
upon, and that the Company's reliance thereon is based in part upon the
representations made by the Consultant in this Investor Representation Letter.
The Consultant acknowledges that the Consultant has been informed by the
Company, or is otherwise familiar with, the nature of the limitations imposed by
the Act (and applicable state securities laws) and the rules and regulations
thereunder on the transfer of securities. In particular, the Consultant agrees
that no sale, assignment or transfer of any of the Shares shall be valid or
effective, and the Company shall not be required to give any effect to such
sale, assignment or transfer, unless (i) such sale, assignment or transfer is
registered under the Act (and applicable state securities laws), it being
understood that the Shares are not currently registered for sale and that the
Company has no obligation or intention to so register the Shares, except as
contemplated hereunder or (ii) the Shares is sold, assigned or transferred in
accordance with all the requirements and limitations of Rule 144 under the Act,
it being understood that Rule 144 is not available at the present time for the
sale of the Shares, or (iii) such sale, assignment or transfer is otherwise
exempt from the registration under the Act (and applicable state securities
laws). The Consultant further understands that an opinion of counsel and other
documents may be required to transfer the Shares. The Consultant acknowledges
that the certificates evidencing the Shares shall bear the following, or a
substantially similar legend, and such other legends as may be required by state
blue-sky laws:
    "The securities represented by this certificate have not been registered
under the Securities Act of 1933, or any state securities laws and neither such
securities nor any interest therein may be offered, sold, pledged, assigned or
otherwise transferred unless (1) a registration statement with respect thereto
is effective under the Act and any applicable state securities laws, or (2) the
Company receives an opinion of counsel to the holder of such securities, which
counsel and opinion are reasonably satisfactory to the Company, that such
securities may be offered, sold, pledged, assigned or transferred in the manner
contemplated without an effective registration statement under the Act or
applicable state securities laws."
(e) The Consultant is acquiring the Shares for investment for its own account
and not with the view to, or for resale in connection with, any distribution
thereof or the granting of any participation therein, and has no present
intention of distributing or selling to others any of such interest or granting
participations therein.
(f) The Consultant acknowledges that a limited trading market for the Company's
Common Stock and the Shares presently exists and it is uncertain that a more
active market for the Common Stock or the Shares will develop in the future, and
that the Consultant may find it impossible to liquidate the investment at a time
when it may be desirable to do so, or at any other time.
(g) The Consultant is not subscribing for the Shares because of or following any
advertisement, article, notice or other communication published in any
newspaper, magazine or internet site or similar media or broadcast over
television or radio, or presented at any seminar or meeting, or any solicitation
or a subscription by a person other than a representative of the Company.
(h) The Consultant is not relying on the Company with respect to the tax and
other economic considerations of an investment in the Shares.

 
8

--------------------------------------------------------------------------------

 

(i) The Consultant acknowledges that the representations, warranties and
agreements made by the Consultant herein shall survive the execution and
delivery of this Investor Representation Letter.
(j) All action (if any) on the part of the Consultant necessary for the
authorization, execution, delivery and performance by the Consultant of this
Investor Representation Letter has been taken, and this Agreement constitutes a
valid and binding obligation of the Consultant, enforceable in accordance with
its terms.
(k) There are no registration rights for the Shares.


Consultant:


Foresight Capital, Inc.,
an Arizona corporation


By:
/s/ Michael K. Wilhelm
   
Michael K. Wilhelm
 



Its:        President & CEO

 
9

--------------------------------------------------------------------------------

 